DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 6/8/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
Claims 24-48 are pending.
Claims 24-31, 37-41, 43-46, and 48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or species.
  	 Claims 32-36, 42, and 47 are being acted upon.

Upon reconsideration, the previous grounds of rejection are withdrawn.

The following are new grounds of rejection.  Applicant’s argument relevant to the new grounds of rejection will be addressed below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanSeggelen et al., published online Sept. 9, 2015, in view of Iankov et al., 2012 and Ramachandran et al., 2013 (of record).
VanSeggelen teaches a T cell comprising a CAR and further infected and loaded with an oncolytic virus (i.e. CAR T cells comprising said virus, see page 2, in particular). VanSeggelen teaches that the combination of a CAR T cell with said virus is compatible, with neither treatment impairing the antitumor functionality of the other, and that they provide enhancement of tumor cell killing and  a complementary benefit to the killing capacity of each component (see page 9-10, in particular). VanSeggelen teach that oncolytic virus has the advantage of being capable of encoding additional genes within them that can be used to enhance the activity of the T cells, such as those that allow the production of cytokines within the tumor microenvironment, and that there are numerous possibilities for further combination therapeutics using oncolytic loaded CAR-T cells (see page 10, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach HP-NAP.
Iankov teaches including HP-NAP as an additional gene encoded by an oncolytic virus, and that doing so enhances the anti-tumor therapeutic effect of the virus.  Iankov teaches that HP-NAP triggers proinflammatory TH1 cytokine release, including IL-12 and stimulates a strong inflammatory reaction, thus mobilizing antitumor immune mechanisms (see page 1139, in particular). Iankov teaches that oncolytic vectors engineered to express bacterial factors with potent immunostimulatory activity are a promising approach to combine the antitumor effect of viral oncolysis with the therapeutic impact of proinflammatory cytokine release (See page 1145, in particular). 
Likewise, Ramachandran et al. teach that HP-NAP functions as an immunotherapeutic anti-cancer agent and adjuvant due to its ability to activate dendritic cells and induce IL-12 and pro- inflammatory cytokine secretion.  Ramachandran et al. teach that HP-NAP can be encoded by an oncolytic virus for enhancing therapeutic effect of oncolytic viruses (See page 2008, in particular).  Ramachandran teach that HP-NAP enhances infiltration by T cells and Th1 cytokine production, and that T cells could synergistically combine with HP-NAP innate immune cell effects to provide tumor eradication (see page 2015, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include HP-NAP as taught by Iankov and Ramachandran, as an additional gene in the oncolytic virus of VanSeggelen.  Doing so, and subsequently using said virus to load the CAR T cells, as taught by VanSeggelen, would result in CAR T cells that comprise HP-NAP nucleic acid and encoded protein (for example, VanSeggelen teaches that some of the human T cells are infected with the virus and producing encoded proteins, see page 2 and Figure 2, in particular).  The ordinary artisan would be motivated to use an oncolytic virus encoding HP-NAP as the oncolytic virus in VanSeggelen, since Iankov and Ramachandran teach that HP-NAP can be included as an additional gene encoded by an oncolytic virus, and that doing so enhances the anti-tumor therapeutic effect of the virus.  For example, Iankov teaches that HP-NAP triggers proinflammatoryTH1 cytokine release, including IL-12 and stimulates a strong inflammatory reaction, thus mobilizing hose anti-tumor immune mechanisms (see page 1139, in particular). Additionally, as VanSeggelen teaches that the CAR-T cells transfer the virus to tumor cells upon recognition of tumor targets by the CAR, it would be obvious that said virus further encoding HP-NAP would also be expressed and secreted by the T cell upon CAR binding, See page 9, in particular. 
	Applicant’s arguments and the declaration of Inventor Essand filed 6/8/22 have been fully considered, but they are not persuasive.
	Applicant argues, and the declaration states, that HP-NAP was known to cause infiltration of neutrophils and production of reactive oxidants which would be expected to kill CAR expressing T cells, and therefore, there would be no reason to introduce a bacterial derived factor such as HP-NAP into CAR T cells.
VanSeggelen teaches that the combination of a CAR T cell with an oncolytic virus (which functions to kill tumor cells), is compatible, with neither treatment impairing the antitumor functionality of the other, and that they provide enhancement of tumor cell killing and a complementary benefit to the killing capacity of each component. Additionally, Iankov teaches that HP-NAP can be expressed in oncolytic viruses, and doing so induces strong and long lasting cell mediated immune, promotes a strong inflammatory reaction and TH1 cytokine release, and mobilizes host antitumor immunity (see page 1139, in particular).  Additionally, Ramachandran teach that HP-NAP enhances infiltration by T cells and Th1 cytokine production, and that T cells could synergistically combine with HP-NAP innate immune cell effects to provide tumor eradication (see page 2015, in particular). Thus, the ordinary artisan would be motivated with a reasonable expectation of success to include HP-NAP for providing the advantages specifically taught by the cited references.  
Applicant further argues and cites the Essand declaration, that introducing HP-NAP into CAR T cells would make the T cells more immunogenic due to expression of foreign/bacterial factors, and that the CAR-T cells would then be targeted by endogenous CD8 T cells. 
VanSeggelen specifically teaches CAR-T cells are suitable for use in delivering oncolytic virus (i.e. foreign factors), and provides a reasonable expectation of success in doing so with viruses that express HP-NAP. For example, VanSeggelen teaches that the combination of a CAR T cells with said virus is combinable, with neither treatment impairing the antitumor functionality of the other, that they provide enhancement of tumor cell killing and  provides a complementary benefit to the killing capacity of each component.
Applicant further argues, as evidenced by the Essand declaration, that the present invention provides unexpected results, in that HP-NAP expressing T cells are not killed by neutrophils or endogenous CD8 T cells, and that the inventive CAR-T cells expressing HP-NAP outperform conventional CAR T cells. 
These results are not unexpected, since the cited references teach the same advantages.  For example, VanSeggelen teaches that the combination of a CAR T cells with an oncolytic virus (i.e. expressing foreign antigens and inducing tumor cell killing) is combinable, with neither treatment impairing the antitumor functionality of the other, that they provide enhancement of tumor cell killing and  provides a complementary benefit to the killing capacity of each component. Additionally, Ramachandran teach that HP-NAP enhances infiltration by T cells and Th1 cytokine production, and that T cells could synergistically combine with HP-NAP innate immune cell effects to provide tumor.

Claims 32-36, 42, 47, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0202918, in view of Ramachandran et al., 2014 (of record), Codolo et al., 2012 (of record), and EP 1767214 (of record).
The ’918 publication teaches a T cell engineered to express a chimeric polypeptide (see page 40, in particular). The ’918 publication teaches that the chimeric polypeptide comprises an extracellular binding domain that binds to a target molecule on the surface of cancer cell, a transmembrane domain, and an intracellular domain that transmits a transcriptional response and activates transcription within the cell, (see pages 1-2, 30, and 43, in particular). The instant specification discloses that a CAR as used herein encompass polypeptides having an extracellular antigen binding domain, a transmembrane domain, and an intracellular signaling domain configured to transmit an activation signal upon binding to an antigen. Thus, the chimeric polypeptide of the ‘918 publication meets the limitations of the “CAR” of the instant claims. The ‘918 publication teaches that the extracellular domain targets a surface expressed cancer antigen such as CD19 (See page 21, in particular).  It is additionally noted that said T cells would inherently also comprise a TCR.  The ‘918 publication teaches that the cell further comprises a nucleic acid encoding a protein of interest such as an innate immune response inducer (i.e. the T cell comprises said encoded protein, see page 43, 45, 49, 36). The ‘918 publication teaches that the innate immune response inducer can be any protein derived from bacteria that induces an innate immune response (see pages 36-38, in particular).  The ‘918 publication teaches that binding of the chimeric polypeptide to its ligand triggers secretion of the innate immune response payload (see page 37 and 48, and Fig. 20, in particular).  The ‘918 publication teaches using the cells in methods of treatment (i.e. as a pharmaceutical composition). 
The reference differs from the claimed invention in that it does not explicitly teach said HP-NAP as an innate immune modulator.
Ramachandran et al. teach that HP-NAP is a bacterial protein that  functions as an immunotherapeutic anti-cancer agent and adjuvant due to its ability to activate innate immunity, dendritic cells and induce IL-12 and pro- inflammatory cytokine secretion (i.e. it is an innate immune response inducer).  Ramachandran et al. also teaches that HP-NAP activity can be monitored by contacting immature dendritic cells with HP-NAP and measuring maturation of dendritic cells in tissue culture medium (i.e. a pharmaceutically acceptable solution).  Likewise, Codolo teaches that HP-NAP, when delivered to the tumor microenvironment, activates the innate immune system, drives Th1 differentiation, and induces IL-12 (see page 31, 34, and 36, in particular).  See also the ‘214 publication, which teaches that HP-NAP is a bacterial protein that acts an innate immune adjuvant and exerts the same effect as IL-12 in inducing Th1, pro-inflammatory response ( see pages 3-4, in particular). The ‘214 publication also teaches that besides the entire HP-NAP, active domains of 20-40 amino acids can also be biologically active, making it feasible for use in inducing pro-inflammatory responses (see page 4 in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use HP-NAP or an HP-NAP fragment, as taught by Ramachandran, Codolo, or the ‘214 publication, as the bacterial innate immune inducer in the T cells of the ‘918 publication.  The ordinary artisan would be motivated to do so with a reasonable expectation of success since Ramachandran Codolo and the ‘214 publication teach that HP-NAP can function as pro-inflammatory innate immune modulator in the tumor microenvironment and that it closely mimics the physiologic activation of dendritic cells. It would also be obvious to combine the T cells comprising HP-NAP made obvious above with immature dendritic cells, as taught by Ramachandran, in order to test the effect of HP-NAP on dendritic cell function and ability to mature.   The ordinary artisan would be motivated to do so, since Ramachandran et al. teach that effects of HP-NAP can be evaluated in cell cultures by evaluating dendritic cell surface molecule expression, for example.  Said culture made obvious by the cited references would be in a pharmaceutically acceptable tissue culture medium and would meet the limitation of a pharmaceutical composition.
Applicants’ arguments are not persuasive for the same reasons set forth above.
Additionally, it is noted that the ‘918 publication specifically teaches T cells can express bacterial proteins that activate innate immunity, and the reference provides a reasonable expectation of success in doing so, including using HP-NAP.  Furthermore, Ramachandran teaches delivery of HP-NAP to the tumor microenvironment is beneficial, and can enhance T cell activation, induction of Th1 cytokines and polarize an otherwise immunosuppressive tumor microenvironment in favor of anti-tumor immunity (see page 2015).   Likewise, the ‘214 publication teaches that HP-NAP exerts an adjuvant effect on T cell response and stimulates DC to induct TH1 polarized T cells (see page 4, in particular).  Thus, the references provide a reasonable expectation of success in using HP-NAP as an innate immunity inducer in the T cells of the ‘918 publication.  Furthermore, the ordinary artisan would recognize that doing so would enhance innate immunity and anti-tumor effects as specifically taught by the cited references.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 32-36, 42, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/113203, in view of Ramachandran et al., 2014 (of record), EP 1767214 (of record), Codolo, 2012 (of record), and US 2019/0202918.
WO 2016/113203 teaches a composition of T cells comprising a chimeric antigen receptor (CAR), wherein said T cells comprise and secrete an additional therapeutic protein, and wherein the secretion of the therapeutic protein is coupled to activation of the T cell via the CAR in a tumor microenvironment (see pages 2-3 and 7, in particular). WO 2016/113203 teaches examples of therapeutic proteins that include pro-inflammatory cytokines or an antibody, but also teaches that expression and secretion of other types of therapeutics, upon T cell activation would also be desirable to expand the repertoire of therapeutic modalities available in the tumor microenvironment (see page 3, in particular).  WO 2016/113203 teaches CAR comprising T cell that also express a secreted polypeptide that provides an added therapeutic benefit (see page 7, in particular). WO 2016/113203 teaches that the CAR may bind a target antigen such as CD20 (see page 5, in particular).  WO 2016/113203  teaches that the T cells are advantageous since the provide highly localized delivery of the protein into the tumor microenvironment, which improves efficacy (see page 2 and 8, in particular). WO 2016/113203 teaches a pharmaceutical comprising the T cells (See page 9, in particular).  
WO 2016/113203 does not teach said CAR T cells comprising HP-NAP.
Similar to WO 2016/113203, the ‘918 publication teaches T cells expressing a chimeric polypeptide, wherein binding of the chimeric polypeptide to a target can induce secretion of therapeutic protein of interest (POI). The ‘918 publication teaches that said POIs include inflammatory cytokines and therapeutic antibodies, but can additionally include innate immune response inducers (see pages 36-37 and 48, in particular). The ‘918 publication teaches that the innate immune response inducers can be any protein derived from bacteria that induces an innate immune response (see pages 36-38, in particular).  The ‘918 publication teaches that doing so can induce an innate immune response locally in the tumor microenvironment (see paragraph 133, in particular). 
Ramachandran et al. teach that HP-NAP is a bacterial protein that  functions as an immunotherapeutic anti-cancer agent and adjuvant due to its ability to activate innate immunity, dendritic cells and induce IL-12 and pro- inflammatory cytokine secretion (i.e. it is an innate immune response inducer).  Ramachandran et al. also teaches that HP-NAP activity can be monitored by contacting immature dendritic cells with HP-NAP and measuring maturation of dendritic cells in tissue culture medium (i.e. a pharmaceutically acceptable solution).  Likewise, Codolo teaches that HP-NAP, when delivered to the tumor microenvironment, activates the innate immune system, drives Th1 differentiation, and induces IL-12 (see page 31, 34, and 36, in particular).  See also the ‘214 publication, which teaches that HP-NAP is a bacterial protein that acts an innate immune adjuvant and exerts the same effect as IL-12 in inducing Th1, pro-inflammatory response ( see pages 3-4, in particular). The ‘214 publication also teaches that besides the entire HP-NAP, active domains of 20-40 amino acids can also be biologically active, making it feasible for use in inducing pro-inflammatory responses (see page 4 in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an innate immune inducer, such as HP-NAP or an HP-NAP fragment, as taught by the ‘918 publication, Ramachandran, Codolo, and the ‘214 publication, as the therapeutic polypeptide in the CAR T cells of WO 2016/113203.  The ordinary artisan would be motivated to use an innate immune inducer as the therapeutic protein in the T cells of WO 2016/113203, because the ‘918 publication teaches that doing so can induce an innate immune response locally in the tumor microenvironment.  Furthermore, the ordinary artisan would be motivated to select HP-NAP, in particular, since Codolo teaches that HP-NAP, when delivered to the tumor microenvironment, activates the innate immune system, drives Th1 differentiation, and induces IL-12.  Additionally, Ramachandran and the ‘214 publication teach that HP-NAP is a bacterial protein that  functions as an immunotherapeutic anti-cancer agent and adjuvant due to its ability to activate innate immunity, dendritic cells and induce IL-12 and pro- inflammatory cytokine secretion (i.e. it is an innate immune response inducer).  
Furthermore, Ramachandran et al. also teaches that HP-NAP activity can be monitored by contacting immature dendritic cells with HP-NAP and measuring maturation of dendritic cells in tissue culture medium (i.e. a pharmaceutically acceptable solution). Therefore, it would also be obvious to combine said CAR-T cells comprising HP-NAP with immature dendritic cells to test the effect of HP-NAP on dendritic cell function and ability to mature.   The ordinary artisan would be motivated to do so, since Ramachandran et al. teach that effects of HP-NAP can be evaluated in cell cultures by evaluating dendritic cell surface molecule expression, for example.  Said culture made obvious by the cited references would be in a pharmaceutically acceptable tissue culture medium and would meet the limitation of a pharmaceutical composition.
	Applicant argues that the claims are not obvious for the same reasons set forth above. 
	The claims stand rejected for the same reasons set forth above.
	Additionally, Applicant argues that WO 2016/113203 describes  therapeutic proteins, such as agonist or cytokines, but that HP-NAP is different from the therapeutic proteins taught by WO 2016/113203  in that it is a bacterial derived factor. Applicant argues that there is no reason to select a bacterial factor.
	However, the art recognized that therapeutic proteins of interest for expression in T cells having a chimeric polypeptide can include not only cytokines or agonist/antagonist antibodies, but also bacterial innate immune inducers, as specifically taught by the ‘918 publication.  Therefore, the ordinary artisan would be motivated with a reasonable expectation of success, to use bacterial innate immune inducers, such as HP-NAP, as the therapeutic protein in the T cells of WO 2016/113203 in order to induce an innate immune response locally in the tumor microenvironment as taught by the ‘918 publication. 

Claims 42, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable VanSeggelen et al., published online Sept. 9, 2015, in view of Iankov et al., 2012, and Ramachandran, 2013, as applied to claims 32-36 above, and further in view of  20150139943 and Fecek et al., Sept. 8, 2016.
The teachings of VanSeggelen, Iankov, and Ramachandran are described above.
The do not explicitly teach immature dendritic cells.
The ‘943 publication teaches pharmaceutical compositions comprising CAR-T cells, and that the compositions can be co-administered with additionally therapeutic agents including dendritic cell based vaccines (see page 3 and 35, in particular). Likewise, Fecek teaches combined DC-based vaccination with CAR T cell therapies to improve cancer treatment (See page 1213, in particular). Fecek teaches that dendritic cell vaccines can be immature dendritic cells and that the use of naturally circulating primary dendritic cells from the blood (i.e. “immature”) as a dendritic cells for vaccination is advantageous since they do not require lengthy culturing periods and differ biologically from monocyte derived dendritic cells (see page 1205, 1209, and 1213, in particular). 
	Thus, it would also be obvious to formulate the CAR- T cells made obvious by VanSeggelen, Iankov, and Ramachandran with a dendritic cell vaccine, as taught by the ‘943 publication.  The ordinary artisan would be motivated to do so in order to provide a therapeutic composition with enhanced effectiveness for treating cancer, since the ‘943 publication teaches that pharmaceutical compositions comprising CAR-T cells can be co-administered with additionally therapeutic agents including dendritic cell based vaccines to treat cancer.  Additionally, it would be obvious to select and immature dendritic cells, such as a naturally circulating primary dendritic cell, since Fecek teaches that immature dendritic cells and that the use of natural circulating primary dendritic cells from the blood (i.e. “immature”) as a dendritic cell for vaccination is advantageous since they do not require lengthy culturing periods and differ biologically from monocyte derived dendritic cells.

Claims 42, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/113203, US 2019/0202918, Ramachandran et al., 2014 (of record), Codolo et al., 2012, and EP 1767214, as applied to claims 32-36 above, and further in view of  20150139943 and Fecek et al., Sept. 8, 2016.
The teachings of WO 2016/113203, US 2019/0202918, Ramachandran et al., 2014, Codolo and EP 1767214 are described above.  
The ‘943 publication teaches pharmaceutical compositions comprising CAR-T cells, and that the compositions can be co-administered with additionally therapeutic agents including dendritic cell based vaccines (see page 3 and 35, in particular). Likewise, Fecek teaches combined DC-based vaccination with CAR T cell therapies to improve cancer treatment (See page 1213, in particular). Fecek teaches that dendritic cell vaccines can be immature dendritic cells and that the use of naturally circulating primary dendritic cells from the blood (i.e. “immature”) as a dendritic cells for vaccination is advantageous since they do not require lengthy culturing periods and differ biologically from monocyte derived dendritic cells (see page 1205, 1209, and 1213, in particular). 
	Thus, it would also be obvious to formulate the CAR- T cells made obvious by the WO 2016/113203, ‘918 publication, Codolo, Ramachandran and EP1767214, with a dendritic cell vaccine, as taught by the ‘943 publication.  The ordinary artisan would be motivated to do so in order to provide a therapeutic composition with enhanced effectiveness for treating cancer, since the ‘943 publication teaches that pharmaceutical compositions comprising CAR-T cells can be co-administered with additionally therapeutic agents including dendritic cell based vaccines to treat cancer.  Additionally, it would be obvious to select and immature dendritic cells, such as a naturally circulating primary dendritic cell, since Fecek teaches that immature dendritic cells and that the use of natural circulating primary dendritic cells from the blood (i.e. “immature”) as a dendritic cell for vaccination is advantageous since they do not require lengthy culturing periods and differ biologically from monocyte derived dendritic cells.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644